       Case 1-21-40301-ess        Doc 43   Filed 06/15/21    Entered 06/15/21 16:03:09




                                               Presentment Date: July 13, 2021 at 12:00 p.m.
                                                   Objections Due: July 6, 2021 at 5:00 p.m.
                                    Hearing Only Upon Objection: July 27, 2021 at 10:30 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for 138-77 Queens Blvd LLC
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re
                                                       Chapter 7
 QB WASH LLC,
 d/b/a Blvd Auto Spa,                                  Case No. 1-21-40301-ess

                        Debtor.

       MOTION OF 138-77 QUEENS BLVD LLC FOR AN ORDER PURSUANT TO
       RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
          DIRECTING THE PRODUCTION OF DOCUMENTS BY AND ORAL
      EXAMINATION OF THE DEBTOR’S PRINCIPAL AND CERTAIN RELATED
        PARTIES AND THE PRODUCTION OF DOCUMENTS BY THE DEBTOR

TO THE HONORABLE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

         138-77 Queens Blvd LLC (“Landlord”), by and through its attorneys, Windels Marx

Lane & Mittendorf, LLP, respectfully submits this Motion for entry of an Order pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) directing (1) the

production of documents by and oral examination of Zachary Silver (“Zachary”), the principal

of the above-captioned debtor (“Debtor”), (2) the production of documents by Wash Funding

LLC (“Wash Funding”), a putative creditor controlled by Zachary’s family that purports to hold

a $2.2 million claim, (3) the production of documents by and oral examination of Scott Silver

(“Scott”), Zachary’s father and the individual believed to control Wash Funding, and (4) the

production of documents by Debtor; and in support thereof, states as follows:



{11926398:3}
       Case 1-21-40301-ess        Doc 43      Filed 06/15/21      Entered 06/15/21 16:03:09




                                         INTRODUCTION

         1.    Debtor’s business consisted of a car wash and oil change operation conducted at a

single location in Jamaica, Queens (the “Business Premises”) that was leased from Landlord.

Debtor failed to pay Landlord rent for nearly a year before filing its bankruptcy petition, and

owed Landlord over $350,000 as of the petition date, representing more 60% of the value of all

claims not held by insider-related parties.        See Ex. B.1     Debtor’s petition for relief and

accompanying schedules (Ex. A, “Petition & Schedules”) (Doc. 1) listed Wash Funding as its

sole putative secured creditor, holding a $2.2 million claim.

         2.    At the initial Meeting of Creditors (the “341 Meeting”), Debtor’s principal,

Zachary, admitted that Wash Funding was, in fact, owned by his family and had received tens of

thousands of dollars from Debtor after it had defaulted under the lease for the Business Premises

(the “Lease”). Ex. C at 8-9.2 Zachary stated that he “[did not] know” when Wash Funding had

last advanced funds, “[p]ossibly” last year. Id. at 8. Landlord’s investigation, however, has

revealed that Wash Funding was formed in April 2020, when Debtor was already in default on

rent, and discovery obtained from Debtor’s bank in Landlord’s state court eviction action shows

that Wash Funding never advanced Debtor any funds. Ex. D; Wohl Decl. ¶¶ 19, 24.

         3.    Wash Funding filed a UCC-1 Financing Statement in June 2020, Ex. E, and

Landlord’s investigation has identified the Wash Funding business address as belonging to

Sherman Financial Group, which employs Zachary’s father and is one of the largest distressed

consumer debt collection firms in the country. Zachary’s father, Scott, is the general counsel of




1
  References in the form “Ex. ” are to exhibits to the Declaration of Ethan Wohl dated June 14, 2021
attached as Exhibit 1 (“Wohl Decl.”).
2
  Debtor’s petition misidentifies the entity as “Walsh Funding LLC.” It was identified correctly in a
UCC-1 Financing Statement it filed in June 2020 and in the Stipulation and Order later avoiding its lien
(Doc. 40). See Ex. E and Ex. K.

{11926398:3}                                       2
       Case 1-21-40301-ess         Doc 43      Filed 06/15/21      Entered 06/15/21 16:03:09




Sherman Financial Group. The diversion of assets from Debtor to insider-related parties while it

was insolvent thus was carried out by an individual with deep expertise in debtor-credit law.

         4.     Zachary also admitted at the 341 Meeting that (1) he began drawing a salary from

Debtor only after it was in default under the Lease, and (2) he caused Debtor to pay money to at

least one third party for services unrelated to Debtor’s business shortly before commencing the

present case. Ex. C at 11-14.

         5.     Zachary also disclosed at the 341 Meeting that cash receipts represented 20-25%

of business revenue, id. at 12, but cash “was rarely deposited” and these amounts were not

recorded in the Debtor’s books. Id. at 12-13. If Zachary’s testimony is credited regarding the

percentage of Debtor’s cash transactions, then the unaccounted-for cash is in the range of

$110,000 to $235,000 during the portion of 2020 that Debtor was in default under the Lease.

         6.     For the benefit of the Debtor’s estate (the “Estate”), Landlord now seeks the

disclosure necessary (1) to identify all monies improperly paid by Debtor to its principal and his

family, and (2) evaluate the bona fides of Wash Funding’s asserted $2.2 million claim.3 In the

event of a proposed settlement with the Debtor’s principal and his family, such disclosure also

would be necessary for Landlord to evaluate the settlement and for the Court to make an

independent, informed judgment whether such settlement was fair and equitable and in the best

interests of the Estate.

         7.     As provided in the proposed Order attached as Exhibit 2, the discovery requested

hereby (1) shall be conducted at Landlord’s sole cost and expense, (2) copies of all documents

produced and transcripts of oral examinations conducted shall be provided to the trustee of the




3
 Wash Funding consented to avoidance of its asserted security interest in assets of the Debtor pursuant to
a Stipulation and Order approved by the Court on June 2, 2021 (Doc. 40), Ex. K, but its claim is
unaffected thereby.

{11926398:3}                                        3
       Case 1-21-40301-ess         Doc 43     Filed 06/15/21      Entered 06/15/21 16:03:09




Estate, David J. Doyaga, Sr. (the “Chapter 7 Trustee”), and (3) Landlord undertakes to conduct a

thorough review of the documents produced and report its findings to the Chapter 7 Trustee.4

                JURISDICTION AND VENUE; STATUTORY PREDICATES

         8.     This Court has jurisdiction over this Motion and any hearings or orders entered

pursuant thereto under 28 U.S.C. §§ 157 and 1334 and the Order of the United States District

Court for the Eastern District of New York dated December 5, 2012, captioned In the Matter of

The Referral of Matters to the Bankruptcy Judges (Amon, C.J.). Venue of this case and this

Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for

the relief sought by this Motion are section 105(a) of title 11, United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”) and Rule 2004 of the Bankruptcy Rules. This matter is a

“core proceeding” within the meaning of 28 U.S.C. § 157(b).

                 STATEMENT OF FACTS AND PROCEDURAL HISTORY

A.       Background Concerning the Debtor’s Business and Relationship with Landlord

         9.     Landlord’s predecessor leased the Business Premises in 2010 under a 25-year

triple-net lease (the Lease) to a prior tenant, and Debtor purchased its car wash and oil change

business as a going concern in January 2016, receiving an assignment of the Lease in connection

with the business purchase. Wohl Decl. ¶ 7.

         10.    Landlord is owned 50% by Maureen Wohl, age 92, and 25% each by her two

adult children. The Business Premises were previously owned for several decades by Maureen

Wohl’s husband, Bert Wohl, until his passing in March 2019. Wohl Decl. ¶¶ 5, 6.




4
 We advised counsel to the Chapter 7 Trustee of Landlord’s intention to make this motion and provided
drafts of these motion papers in late May; counsel has not advised us of the Chapter 7 Trustee’s position
with respect thereto.

{11926398:3}                                       4
       Case 1-21-40301-ess        Doc 43    Filed 06/15/21     Entered 06/15/21 16:03:09




         11.   Debtor’s principal, Zachary, was age 24 when he acquired the business conducted

at the Business Premises in January 2016, and appeared to have little business experience. Id.

¶ 8.

         12.   In late 2016, less than a year after assuming the Lease, Debtor began

intermittently paying the rent late.      Debtor also experienced other operational problems,

including repeated Fire Department violations related to machinery used in the business, and

scathing customer reviews on public websites. Starting in the summer of 2018, Debtor began

consistently paying rent late. Id. ¶ 9.

         13.   The parties’ principals met twice in February 2020. At the meetings, before the

onset of COVID-19 in the New York area, Zachary stated that the rent was unsustainable and he

would need a rent reduction to continue in the Business Premises. Id. ¶ 10. Following these

meetings, Debtor ceased making rental payments. Id.

         14.   As a result of COVID-19, Debtor’s business was subsequently closed for

approximately seven weeks, from about March 23, 2020 through about May 8, 2020. Id. ¶ 11.

         15.   In June 2020, after Debtor had resumed operations, the parties conferred and

Landlord offered two months’ free rent and, alternatively, offered Debtor the option of

surrendering the Business Premises with no liability for the arrears. Id. ¶ 12.

         16.   Debtor declined both offers, retaining possession of the Business Premises but

withholding all rent payments and allowing arrears for the water it was utilizing for its operations

to accumulate. As of the date it commenced the present case, Debtor owed arrears under the

Lease totaling $370,535, including unpaid real estate taxes and insurance totaling $95,756 and

unpaid water and sewer arrears and municipal violations totaling $33,032. Id. ¶ 15; Ex. F.

         17.   In August 2020, when permitted under state law, Landlord served notices to cure,

followed by a notice terminating the Lease, effective September 3, 2020.            The next day,


{11926398:3}                                     5
        Case 1-21-40301-ess          Doc 43       Filed 06/15/21   Entered 06/15/21 16:03:09




Landlord commenced an ejectment action in New York Supreme Court, Queens County (the

“Ejectment Action”) and moved for an order directing payment of use and occupancy pendente

lite. Id. ¶ 14.

          18.     Supreme Court, Queens County granted Landlord’s motion for use and occupancy

by Order entered January 15, 2021 (the “U&O Order”), directing the Debtor to pay prospective

use and occupancy and the water and sewer arrears, and post a bond for the rent arrears. Ex. H.

B.        The Present Case

          19.     Debtor did not make the payments or post the bond required by the U&O Order.

Instead, it commenced the present case on February 8, 2021 by filing with this Court a voluntary

petition for relief under chapter 7 of the Bankruptcy Code.

          20.     Debtor’s Petition & Schedules (Ex. A) listed assets of $31,7425 and liabilities of

$2,676,809, including the putative $2.2 million secured claim of Wash Funding.               Debtor

understated Landlord’s claim; the actual prepetition amount due to Landlord is shown in Exhibit

F, and a corrected schedule of creditors, setting forth Landlord’s prepetition claim and additional

claims filed by third parties post-petition, is attached to the accompanying Wohl Declaration as

Exhibit B.

          21.     Debtor’s Petition & Schedules, executed under penalty of perjury by Zachary,

falsely stated that Wash Funding was not an insider or related party. Ex. A (Schedule D).

          22.     The Chapter 7 Trustee, David J. Doyaga, Sr., was appointed the interim Chapter 7

trustee of the Estate, and thereafter became the permanent Chapter 7 trustee of the Estate by

operation of law.

          23.     On March 9, 2021, Landlord and the Chapter 7 Trustee entered into a stipulation

providing that (1) Landlord waived any claim against the Estate for post-petition use and


5
    Cents are excluded from all amounts herein.

{11926398:3}                                          6
       Case 1-21-40301-ess      Doc 43     Filed 06/15/21    Entered 06/15/21 16:03:09




occupancy of the Business Premises, and (2) the Chapter 7 Trustee acknowledged that the Lease

had duly terminated pre-petition, on September 3, 2020, pursuant to the termination notice that

Landlord had served. This Court “so ordered” the parties’ stipulation on March 16, 2021, Doc.

19, and Landlord thereupon took possession of the Business Premises.

C.       The Putative Secured Creditor

         24.   In June 2020, approximately eight months before the commencement of this case

and during the period Debtor was withholding rent, Wash Funding, as secured party, filed a

UCC-1 Financing Statement (the “UCC-1”) with the New York Secretary of State, naming

Debtor as the debtor and purporting to perfect a security interest in “All items of Personal

Property, Fixtures and Equipment located on, Related to or used in connection with the Car

Wash and Lube located at 138-77 Queens Blvd, Jamica [sic] NY 11435.” Ex. E.

         25.   The UCC-1 identified a business address for Wash Funding at 200 Meeting

Street, Suite 206, Charleston, South Carolina 29401.

         26.   Landlord’s investigation discovered that Wash Funding was a Delaware limited

liability company formed on April 1, 2020, at a time when Debtor had already ceased paying rent

to Landlord. Ex. D.

         27.   Landlord’s investigation also discovered that the address for Wash Funding

belongs to Sherman Financial Group (“Sherman”), where Zachary’s father Scott is employed as

General Counsel.

         28.   While Sherman’s own website, www.sfg.com, is notably devoid of contact

information and does not identify any individuals associated with the firm, Landlord’s

investigation found a settlement agreement between Sherman and a state regulator resolving

claims for improper debt collection practices that identified the same business address set forth

on Wash Funding’s UCC-1, and identified Scott as Sherman’s general counsel. Ex. I at 11.


{11926398:3}                                   7
       Case 1-21-40301-ess          Doc 43     Filed 06/15/21     Entered 06/15/21 16:03:09




         29.      Sherman was recently described in a Wall Street Journal article as “[o]ne of the

biggest and least-known companies” in the consumer debt collection industry. See Ex. J, Shane

Shifflett & Justin Scheck, Most Big Debt Collectors Backed Off During the Pandemic. One

Pressed Ahead., Wall St. J., Apr. 7, 2021.

         30.      In addition to concealing the related-party nature of Wash Funding in Debtor’s

Petition & Schedules, Zachary’s responses to questions by the Chapter 7 Trustee’s counsel at the

341 Meeting were evasive and incomplete (Ex. C at 7-8):

               MR. ROSEN: . . . There is a secured creditor on your business, correct?
               MR. SILVER: As I understand.
               MR. ROSEN: Okay. And who is that secured creditor?
               MR. SILVER: Wash Funding, LLC.
               MR. ROSEN: And are the principals of that family members of yours?
               MR. SILVER: I believe the principals are trusts.
               MR. ROSEN: Okay. Now, are the trusts related to family members of
               yours?
               MR. SILVER: Yes.
               MR. ROSEN: . . . And when did the security interest come into place, do
               you know?
               MR. SILVER: No. I believe the security interest went into place -- I
               don’t know, I’m sorry.
               MR. ROSEN: Was it last year?
               MR. SILVER: Again, if I gave an answer, I would be making it up. I
               don’t know the exact intricacies of when the security interest went into
               place off the top of my head.
               MR. ROSEN: Okay. When was the last time that lender advanced any
               money to the business?
               MR. SILVER: I don’t know.
               MR. ROSEN: Was it last year?
               MR. SILVER: Possibly.
               MR. ROSEN: And who -- if those funds came in, who would they have
               come in from?


{11926398:3}                                        8
       Case 1-21-40301-ess         Doc 43     Filed 06/15/21      Entered 06/15/21 16:03:09




               MR. SILVER: I’m not sure.

         31.      In fact, the bank statements of Debtor produced to Landlord by Citibank cover the

entire period from January 2019 through December 2020 and show that Wash Funding never

provided any funding to Debtor. Wohl Decl. ¶ 24.

         32.      Zachary also acknowledged that Wash Funding had received payments from

Debtor on account of its putative secured claim during the period that Debtor was withholding

the rent due to Landlord (Ex. C at 9):

               MR. ROSEN: Over the past year, did you make any payments to the
               secured lender?
               MR. SILVER: Yes.
               MR. ROSEN: And do you recall approximately how much you paid
               them?
               MR. SILVER: Very approximately, $30,000 over the year.

         33.      On May 28, 2021, the Chapter 7 Trustee filed a Stipulation and [Proposed] Order

(the “Wash Funding Stipulation”) reciting that Wash Funding “may be an insider of the Debtor”

and providing, inter alia, that Wash Funding’s asserted lien on personal property of the Debtor

would be “set aside as a preference.” Doc. 36 ¶ 1. The Court so-ordered the Wash Funding

Stipulation on June 2, 2021 (Doc. 40). Ex. K.6

         34.      The Wash Funding Stipulation did not avoid or limit Wash Funding’s claim

against the Estate.

D.       Other Payments Benefitting the Debtor’s Principal

         35.      Zachary also testified at the 341 Meeting that he began drawing a salary from

Debtor only after it had defaulted on rent payments to Landlord (Ex. C at 14):


6
  Landlord filed a response and conditional objection to the Wash Funding Stipulation on June 2, 2021,
Doc. 38, shortly before public notice via ECF of the Court’s approval thereof. As set forth in Landlord’s
response and conditional objection, Landlord objects to certain disputed factual assertions and legal
conclusions set forth in the Wash Funding Stipulation that would be prejudicial to it if adopted by the
Court and deemed binding on Landlord in later proceedings.

{11926398:3}                                       9
       Case 1-21-40301-ess           Doc 43     Filed 06/15/21     Entered 06/15/21 16:03:09




               MR. ROSEN: I went through the bank statements. Were you on salary at
               the business?
               MR. SILVER: In late August of 2020, I decided to start taking a salary. I
               managed to take that salary seven times between late August and early
               October before it became aware to me that it was financially infeasible to
               do.

         36.      It is unclear what services Zachary actually provided to the Debtor, how many

hours per week he devoted to the business, and whether any salary was in fact justified. Wohl

Decl. ¶ 36.

         37.      Zachary also acknowledged that a debit card payment to a land surveyor in

November 2020 from the Debtor’s bank account was “unrelated to the business with QB Wash.”

Ex. C at 10.

         38.      While the surveyor payee referenced in the preceding paragraph was identified on

the bank statements received by Landlord because the payment was by debit card, the large

majority of payments from Debtor’s bank account were made by check (including the payments

to Wash Funding and Zachary discussed above), for which Landlord has obtained no payee

information. Wohl Decl. ¶ 38; Ex. G (showing payment by type). Landlord is, accordingly,

presently unable to determine whether other payments by Debtor were also unrelated to its

business and for the benefit of insiders.

E.       The Unaccounted-for Cash

         39.      Zachary also testified that Debtor received substantial amounts of cash that were

not deposited in its bank account or accounted for on its books (Ex. C at 11-12):

               MR. ROSEN: . . . [F]irst of all, was there cash generated from the
               business, and if so, how did you deposit it, and was it all deposited?
               MR. SILVER: Cash was generated from the business. Cash was rarely
               deposited. It was generally used to pay employees or vendors.
               MR. ROSEN: Okay. Approximately what percentage of the business was
               in cash?



{11926398:3}                                        10
       Case 1-21-40301-ess            Doc 43    Filed 06/15/21     Entered 06/15/21 16:03:09




               MR. SILVER: It’s a very hard thing to approximate, but I would say,
               again, very, very difficult to approximate. Twenty percent to 25 percent.
               MR. ROSEN: Okay. Did you keep any books and records of these cash
               transactions?
               MR. SILVER: No.

         40.         Over the course of 2020, electronic ACH deposits constituted over 92% of

ordinary-course business deposits; the remaining deposits were made via teller or ATM, see Ex.

G. Debtor’s bank statements do not indicate whether these deposits were checks or cash. Wohl

Decl. ¶ 34. If Zachary’s statement that cash accounted for 20-25% of total revenue is correct,

then the unaccounted-for cash during the period from March to December 2020, while Debtor

was in default on the Lease, is in the range of $110,000 to $235,000. See Ex. G.

         41.         Zachary further testified that in the close to five years that he operated Debtor

prior to August 2020, he had not received any salary, distributions or other payments from it (Ex.

C at 14-15):

               MR. ROSEN: . . . Since you started the business, have you taken any
               distributions out of the business?
               MR. SILVER: No.
               ...
               MR. ROSEN: Okay. Were you -- so while you were running this
               business, how were you living?
               MR. SILVER: Excuse me?
               MR. ROSEN: How were you paying for your expenses? Were you taking
               distributions in cash?
               MR. SILVER: No.
               MR. ROSEN: Is this your sole source of employment?
               MR. SILVER: Yes.
               MR. ROSEN: So were you -- so I go back to my question. So how were
               you paying your bills? Were you paying your bills out of the business?
               Were you taking cash or were you getting money elsewhere?
               MR. SILVER: I was getting money elsewhere.


{11926398:3}                                        11
       Case 1-21-40301-ess         Doc 43      Filed 06/15/21      Entered 06/15/21 16:03:09




               MR. ROSEN: From family?
               MR. SILVER: My wife works and my family works.
         42.      It is unexplained why Zachary chose to continue to operate Debtor for close to

five years if its business was providing him no financial return.

F.       Debtor’s Unexplained 2020 Operating Deficit

         43.      By failing to pay Landlord the base and additional rent due under the Lease for

nearly a year before its bankruptcy filing, Debtor avoided $291,319 in rent payments, and saved

at least an additional $22,058 by failing to pay for the water it consumed in its operations over

this period – a total of over $313,000 in occupancy costs that it owed and failed to pay.7 At the

time of its bankruptcy filing, however, Debtor had only $22,712 in cash on hand according to its

Petition & Schedules. Ex. A. According to comments by the Chapter 7 Trustee at the 341

Meeting, Debtor ultimately turned over even less. Ex. C at 5.

         44.      There is no explanation for where the cash due to Landlord went. No indication

exists that Debtor had been running operating deficits that would account for these losses, and

the legal and appraiser fees paid by Debtor in 2020, plus the admitted insider payments to Wash

Funding and Zachary, collectively account for only a modest fraction of the unpaid occupancy

costs – perhaps $110,000. See Ex. G; Wohl Decl. ¶ 31.

         45.      COVID-19 also does not explain the losses. According to its bank statements,

Debtor’s overall deposited business revenues in 2020 declined approximately 13% ($130,613)

from 2019, which is fully accounted for by the approximately seven weeks that Debtor was

closed from late March to early May 2020. See Ex. G. As a result of the business closure,

Debtor’s business expenses were correspondingly much smaller in these months according to its




7
 The balance of Landlord’s pre-petition claim consists of late fees, interest, municipal fines incurred by
Debtor, and additional water charges that Landlord is now contesting.

{11926398:3}                                       12
       Case 1-21-40301-ess           Doc 43      Filed 06/15/21     Entered 06/15/21 16:03:09




bank statements, resulting in a small net income (excluding unpaid rent) during the three months

affected by the closure (March-May 2020), see id.

         46.      An explanation for the balance of the missing funds awaits the examinations

sought hereby.

                                         RELIEF REQUESTED

         47.      Landlord seeks the entry of an Order of the Court, substantially in the form

attached as Exhibit 2, (1) directing the production of documents by and oral examination of

Zachary, (2) directing the production of documents by Wash Funding, (3) directing the

production of documents by and oral examination of Scott, (4) directing the production of

documents by Debtor, (5) authorizing the undersigned counsel to issue subpoenas in furtherance

of the foregoing disclosure, and (6) authorizing and directing Landlord to provide the Chapter 7

Trustee with copies of examination transcripts, all documents produced to it, and the results of its

analysis thereof.

                                              ARGUMENT

         48.      Bankruptcy Rule 2004 provides in relevant part that:

               (a) Examination on motion
               On motion of any party in interest, the court may order the examination of
               any entity.
               (b) Scope of examination
               The examination of an entity under this rule . . . may relate only to the
               acts, conduct, or property or to the liabilities and financial condition of the
               debtor, or to any matter which may affect the administration of the
               debtor’s estate, or to the debtor’s right to a discharge. . . .

         49.      “The scope of a Bankruptcy Rule 2004 examination is ‘unfettered and broad.’ Its

purpose is to facilitate the discovery of assets and the unearthing of frauds and has been likened

to a quick ‘fishing expedition’ into general matters and issues regarding the administration of the




{11926398:3}                                         13
       Case 1-21-40301-ess       Doc 43     Filed 06/15/21     Entered 06/15/21 16:03:09




bankruptcy case.” In re Orion Healthcorp, Inc., 596 B.R. 228, 235 (Bankr. E.D.N.Y. 2019)

(quoting In re Bakalis, 199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996)).

         50.   As Bankruptcy Rule 2004 explicitly states, “[e]xaminations under Rule 2004 may

be conducted by any party in interest, not just the trustee.” In re Coffee Cupboard, Inc., 128

B.R. 509, 514 (Bankr. E.D.N.Y. 1991) (authorizing examination by creditor). Accord In re

Feldman, 597 B.R. 448, 453 (Bankr. E.D.N.Y. 2019) (examination by creditor); Orion

Healthcorp, Inc., 596 B.R. at 235 (examination by creditor’s committee).

         51.   Bankruptcy Rule 2004’s reference to “the examination of any entity” has likewise

been recognized to apply broadly: “[a]ny third party who has a relationship with a debtor may be

made subject to a Rule 2004 investigation.” In re Recoton Corp., 307 B.R. 751, 755 (Bankr.

S.D.N.Y. 2004). This includes nonparty transferees of debtor assets, see In re Mavashev, 559

B.R. 332, 337 (Bankr. E.D.N.Y. 2016); In re Vantage Petroleum Corp., 34 B.R. 650 (Bankr.

E.D.N.Y. 1983), trading partners and putative creditors, e.g., In re Transmar Commodity Grp.

Ltd., No. 16-13625-JLG, 2018 WL 4006324, at *2 (Bankr. S.D.N.Y. Aug. 17, 2018), and family

members involved in a debtor’s financial affairs, see In re Bello, 528 B.R. 562 (Bankr. E.D.N.Y.

2015); Desiderio v. Parikh, No. 12-CV-2148 JS, 2013 WL 1305499, at *1 (E.D.N.Y. Mar. 28,

2013).

         52.   “The party seeking Rule 2004 discovery has the burden to show good cause for

the examination it seeks . . . and relief lies within the sound discretion of the Bankruptcy Court.”

Orion Healthcorp, Inc., 596 B.R. at 235 (quoting SIPC v. Bernard L. Madoff Inv. Sec. LLC, No.

09-11893-SMB, 2014 WL 5486279, at *2 (Bankr. S.D.N.Y. Oct. 30, 2014) (ellipsis in original)).

         53.   Here, the documents sought are tailored to the core purposes of Bankruptcy Rule

2004: identifying improper diversion of Debtor assets to insiders and related parties, and




{11926398:3}                                    14
       Case 1-21-40301-ess       Doc 43     Filed 06/15/21     Entered 06/15/21 16:03:09




evaluating the bona fides of Debtor’s largest putative creditor, who purports to hold nearly 80%

of the total value of the claims in Debtor’s creditor body. See Ex. B.

         54.   Good cause is shown, as set forth above, by the admissions by Debtor’s principal

that funds were paid to him and related persons while Debtor was insolvent, and by the evidence

presented above showing that the purported claim of Wash Funding was not based on value

actually advanced by it.

         55.   The highly intentional nature of the acts by Scott and Zachary – formation of a

new legal entity to act as creditor at a time when Debtor was already insolvent, followed by entry

into agreements between the new entity and Debtor – as well as the active concealment of the

new entity’s related-party nature in filings in this Court, further supports the thorough

examination of insider transactions sought by this motion.

         56.   In the event the Chapter 7 Trustee reaches a compromise with Zachary and his

family, the disclosure sought hereby will also be needed to enable Landlord to reach an informed

view of the merits thereof, and will assist the Court in performing its obligation to “make an

informed and independent judgment of whether [the] settlement is ‘fair and equitable’ and in the

best interests of the estate,” In re Telcar Group, Inc., 363 B.R. 345, 352 (Bankr. E.D.N.Y. 2007),

giving “proper deference to [creditors’] reasonable views.” In re Spielfogel, 211 B.R. 133, 144

(Bankr. E.D.N.Y. 1997).

         57.   The disclosure sought hereby addresses the specific areas of concern presented

above:

               (a)    Requests Nos. 1 and 2 seek disclosure of documents related to ownership

                      and control of Wash Funding and its alleged claim, for the purpose of

                      addressing the bona fides of Wash Funding’s claim and evaluating the

                      grounds for (i) seeking to recharacterize it as equity or challenge it as


{11926398:3}                                    15
       Case 1-21-40301-ess     Doc 43     Filed 06/15/21        Entered 06/15/21 16:03:09




                     entirely fraudulent, and (ii) challenging the payments to Wash Funding as

                     preferences and/or fraudulent transfers;

               (b)   Request No. 3 seeks communications between Zachary and Scott

                     concerning Debtor to identify other insider transfers that may have been

                     executed using third parties or other means of concealment;

               (c)   Requests Nos. 4 through 6 and 10 seek Debtor’s accounting records,

                     copies of checks, bank statements, and tax returns to enable Landlord to

                     analyze Debtor’s finances and identify other potential insider transfers;

               (d)   Requests Nos. 7 and 8 seek transaction-level data from Debtor’s ticketing

                     system and its electronic payments account to enable Landlord to

                     determine the actual amount of unaccounted-for cash generated by Debtor

                     while insolvent;

               (e)   Request No. 9 seeks to inform Landlord regarding staffing of Debtor’s

                     business and enable Landlord to evaluate the justification for Zachary’s

                     salary payments in late 2020 and identify other individuals with

                     knowledge of Debtor’s business; and

               (f)   The two oral examinations requested by this motion, of Debtor’s principal,

                     Zachary, and his family member, Scott, seek to obtain testimony from two

                     individuals who were directly involved in efforts to transfer value from

                     Debtor while it was insolvent.




{11926398:3}                                  16
       Case 1-21-40301-ess     Doc 43     Filed 06/15/21      Entered 06/15/21 16:03:09




         WHEREFORE, Landlord requests that the Court grant this Motion in its entirety and

enter an Order substantially in the form attached as Exhibit 2, together with such other and

further relief as is just.

Dated: New York, New York           Respectfully submitted,
       June 14, 2021
                                   WINDELS MARX LANE & MITTENDORF, LLP
                                   Counsel for 138-77 Queens Blvd LLC


                                    By:    /s/ Leslie S. Barr
                                           Leslie S. Barr (lbarr@windelsmarx.com)
                                           156 West 56th Street
                                           New York, New York 10019
                                           Tel. (212) 237-1000 / Fax. (212) 262-1215




{11926398:3}                                 17
